Citation Nr: 1512769	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-23 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as aggravated by service-connected type II diabetes mellitus.

2.  Entitlement to service connection for a cervical and lumbar spine disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2009, the Veteran testified before a Decision Review Officer (DRO) at the Muskogee RO.  In May 2011, he testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  Hearing transcripts are associated with the record.

In January 2013, October 2013, and August 2014, the Board remanded the case for additional evidentiary development.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDINGS OF FACT

1.  Hypertension is not shown in service or within the initial post separation year; hypertension diagnosed many years after service is not etiologically related to service to include herbicide exposure, nor is it aggravated by service-connected type II diabetes mellitus.

2.  Neither a cervical nor lumbar spine disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2. The criteria for service connection for cervical and lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.
The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify the Veteran.  VA sent to the Veteran all required notice in April 2007 and June 2009 letters, prior to the rating decisions on appeal.  The Veteran has not asserted any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

VA met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  Also, VA provided the Veteran a hearing on appeal.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.

The Board finds that the VLJ conducting the hearing on appeal complied with the duties set out at 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ identified the issues on appeal and obtained testimony on whether there was outstanding medical evidence in support of the claims.  The VLJ further identified for the Veteran the nature of the evidence needed to substantiate his claims.  The Veteran was assisted at the hearing by his representative. The hearing focused on the elements necessary to substantiate the claims.  It is noted that the Veteran's claims were thereafter remanded by the Board for development to include requesting outstanding treatment records and an appropriate VA medical opinion.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Furthermore, in a February 2015 written brief, the Veteran's representative noted that all aspects of the prior remand appear to have been addressed and indicated that they had no further presentation to submit.  

Accordingly, the Board will address the merits of the claim.

II.  Claims for Service Connection

The Veteran seeks service connection for hypertension and spine disorder (lumbar and/or cervical).

In June 2009, the Veteran testified at a DRO hearing.  He clarified that his claim for the spine involved the upper back-neck, which the RO framed as the cervical spine area.  The Veteran testified, in regards to a claim for PTSD, that he was thrown out of a helicopter in service when the enemy fire disabled the helicopter's stabilizer bar.  He reported that he landed on his back "and I jumped up, running" as he was "worried about getting out of there."  The Veteran's representative reported that there was no record of the helicopter accident but that "a helicopter accident during battle was probably not recognized as much."  He noted that records had been requested but none were found.

In May 2011, the Veteran testified similarly before the undersigned concerning the helicopter incident.  He further reported that the other personnel unstrapped themselves and escaped the crashed helicopter.  He reported that his back was "jarred" when he was thrown from the helicopter and back pain since 1966 when this event occurred.  As for hypertension, the Veteran argued that his hypertension had been aggravated for the past 4 years by his service-connected diabetes mellitus.  He indicated that he had hypertension for the past 10 years (since about 2001) and that it had been relatively controlled until he was diagnosed with type II diabetes in or around 2008.  The Veteran reported that he had been told by a VA nurse at Muskogee VA Medical Center that his type II diabetes aggravated his hypertension.  He could not recall the medical practitioner's name, but indicated that it was about 6 months earlier.  In regards to his back, the Veteran reported that he was treated for nerve entrapment in the 1980s.  He noted that he was seen for back problems in service.  The Veteran denied any injury to the back post service, and reported that his condition had just become worse over time.  The Veteran argued that service connection was warranted under 38 U.S.C.A. § 1154 as his condition was due to combat.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A.  Legal Criteria

Initially, the Board notes the Veteran asserts that his claimed problems are a result of combat and requests consideration of 38 U.S.C.A. § 1154(b).  Under 38 U.S.C.A. § 1154(b), in the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

Arthritis and hypertension shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Hypertension is not a disease identified as presumptively associated with herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.303(e).  However, the statutory and regulatory provisions governing presumptive service connection for certain diseases deemed to be associated with herbicide exposure is a legal consideration rather than a medical consideration.  The exclusion of a disability from the list of disabilities for which presumptive service may be assigned does not preclude service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

B.  Factual Background

Service enlistment examination dated in August 1964 reflects normal clinical evaluation and a history of swollen or painful joints.  Service examination dated in October 1965 reflects normal clinical evaluation and the Veteran denied a history of swollen or painful joints.  He also denied high or low blood pressure.  At this time, the Veteran reported that he had sustained a broken collar bone in 1956 when he was hit by a truck.  A December 1965 note shows that the Veteran presented with complaint of back pain of a few months duration.  He was given Robaxin.  STRs reflect no follow-up or subsequent complaints for the back.  At service separation, in July1967, the Veteran reported a history of recurrent back pain and noted that he wore a brace or support.  He denied high or low blood pressure.  Report of separation examination dated in July 1967 reflects normal clinical evaluation.  A notation on the separation examination indicated that there were no sequelae of recurrent back pain.  STRs are silent for complaints or findings due to a helicopter crash, to include any history of a helicopter crash.

Service personnel records show that the Veteran was a "door gunner" beginning in October 1965 and the Veteran reported that he served as "door gunner" on his June 2007 VA psychiatric evaluation.  Report of VA psychiatric examination dated in June 2007 reflects a history of a helicopter accident.  The Veteran stated that his helicopter was shot in the "stabilizer bar" and "flipped over."  He stated that he rescued the pilots and crew chief who were strapped in upside down, then they all boarded another helicopter.  He did not report any physical injury from this event, but rather mental trauma.

Private treatment records (Omni Medial Group) (primary Dr. C.C.) dated November 2001 to April 2003 show findings for hypertension in November 2001.  In December 2001, the Veteran had a skin lesion removed from his low back.  The Veteran presented in March 2003 for complaints of neck pain, described as chronic and long-term.  MRI showed herniated cervical disc with spinal stenosis.

A letter from a private physician (W.R) dated in April 2007 on behalf of the Veteran reflects that he conducted a psychiatric evaluation of the Veteran.  The physician commented on the Veteran's non-psychiatric disorders, noting that the Veteran "takes one blood pressure pill daily for hypertension."  He further noted that the Veteran was "mildly obese."

Private treatment record (The Orthopaedic Center) dated in July 2007 reflect diagnoses for low back pain and radiculitis with lumbar stenosis.

In August 2008, VA received VA Form 21-4138 (Statement in Support of Claim) from the Veteran, which is handwritten and appears to be written by 2 different hands.  The signature is illegible, but shows that it was signed in July 2008 and includes an email address for Dr. D.K.  The first handwriting reflects as follows:

Is it ascertainable, given the confirmed exposure to Agent Orange, that Mr. [redacted] hypertension and upper bilateral extremity peripheral neuropathy, would be "as likely as not" a result of said exposure?...Also please provide a Dx [and] linking statement to the lumbar sacral condition.

The second handwriting (presumably from the physician D.K.) reflects as follows: "Yes, hypertension and neuropathy 'as likely as not' linked to exposure."  It also reflects:  "Lumbar condition 'as likely as not' linked to trauma (Vietnam [19]66)."

A private treatment note (Utica Park Clinic, Dr. D.K.) dated in October 2008 shows that that the Veteran presented for annual exam and the assessment included hypertension.

Report of VA examination dated in July 2009 reflects review of the claims file to include the STRs.  By history, the Veteran had worked in a bakery and "was lifting up boxes and developed back problem and had lower back surgery about 25 years ago in 1984."  The examiner noted that he underwent lumbar diskectomy at St. John Hospital in 1984.  The Veteran complained of neck stiffness and denied neck pain.  The examiner evaluated the spine.  X-ray showed moderate degenerative disc disease at C4-C5 with very mild changes at the remaining cervical levels.  The diagnosis was degenerative disc disease of the cervical spine.  The examiner opined that disorder was not likely related to his military service as there was no evidence of treatment for a neck condition inservice and no evidence of neck injury in service.  He concluded that the "neck condition is most likely due to age related wear-and-tear process and also due to his occupation, loading and [un]loading as truck driver."

The July 2009 VA exam report reflects, by history, that the Veteran was thrown from the "wreckage" of a helicopter during a crash.  He reported that he had no immediate problems but notice low back pain a few days later.  He reported on-and-off low back pain since this event.  He reported continued low back problems after service while working for Sun Oil Company as a truck driver in1972, where he worked until 1983.  He denied any injuries to his back while working for Sun Oil.  He reported working for Rainbow baking in June 1984 as a truck driver and that, in 1985, "he bent over to pick up a box of chips which were light and immediately felt low back that radiated about his abdomen."  A private physician told him that he had a pinched nerve and he had back surgery that improved his pain.  Since the back surgery, the Veteran indicated no back pain but "a sore feeling" in the low back most of the time.  The examiner evaluated the spine and obtained an x-ray study that showed L4-L5 hypertrophic degenerative arthritis.  The final diagnosis was chronic back pain status post lumbar surgery with moderate degenerative arthritis of the lower lumbar spine.  The examiner opined that this condition was less likely as not related to an in-service injury or event in view of the many years intervening the service, including the complaint of back pain noted in service, and 1985 when he sustained a work related injury to the back.  Additionally, the examiner cited to literature indicating that "For a majority of patients, osteoarthritis is linked to one or more factors, such as aging, occupation, trauma, and repetitive, small insults over time."

VA treatment records reflect that the Veteran's problems included hypertension and low back pain.  At this January 2010 VA Agent Orange exam, the Veteran stated that he could not recall when he was first diagnosed with hypertension.  He reported medical problems that included hypertension and chronic low back pain.

A June 2011 private treatment record (The Spine and Orthopedic Institute) shows complaints of neck, right shoulder and arm pain that spontaneously came 3 weeks earlier.  The assessment was right C6-7 disc herniation, right cervical radiculopathy (resolved), and cervical spondylosis.  The plan was to hold off on surgical intervention.

Private medical records (Utica Park Clinic, Dr. D.K.) dated 2011 to 2014 were obtained.  A June 2011 note reflects follow up for back, neck and shoulder pain.  A July 2012 MRI showed multilevel degenerative disc disease of the cervical spine with degenerative spurring, disc bulging, and stenosis.  An August 2012 note reflects that the Veteran underwent surgery (discectomies, fusion, plate placement) for cervical disc degeneration with stenosis, myeloradiculopathy, and intractable neck pain.  A January 2013 note reflects benign hypertension controlled with medication.  A July 2013 note reflects cervical spine complaints and diagnosis for degeneration of cervical intervertebral disc.  A January 2014 note reflects that the Veteran takes medication for hypertension and no medication for type 2 diabetes (controlled with diet and exercise).

VA treatment records from 2010 to 2014 reflect that the Veteran was followed for hypertension, diabetes, and low back pain.  In August 2013, hypertension was described as controlled; the Veteran was told to decrease starches and sugars, and continue walking 30 minutes daily to improve his diabetes.

A Disability Benefits Questionnaire (DBQ) dated in April 2013 reflects an examination of the Veteran and includes a medical opinion.  The opinion, in part, is as follows:

I conclude, after a review of medical records, taking a history, and performing a physical examination, the hypertension is less than likely not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and is at least as likely as not permanently aggravated or a result of any event in service and was not caused by an/or worsened by already service connected disability, i.e. Diabetes mellitus, Type II.

A February 2014 VA addendum to the April 2013 medical opinion reflects that it is "less than likely the Veteran's hypertension is related to herbicide exposure" regardless of Dr. K's opinion because "there is no causal link between herbicide exposure and essential hypertension.  See references below."  The physician also found that "it is less than likely" the Veteran's hypertension is "related to or aggravated by" diabetes mellitus no microalbumenia was shown.  References were included.

A November 2014 VA addendum to the April 2013 report of examination( and February 2014 addendum) restated negative medical opinion and explained the reasons for the opinion.  Preliminarily, the examiner indicated that the relevant medical literature had been reviewed along with the Veteran's complete medical record and examination findings.  In regards to hypertension, the examiner concluded that the hypertension was less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus.  She explained that the natural progression of hypertension was not altered or worsened by any event and/or condition that occurred during active service.  Based on a review of the relevant medical literature, she concluded that diabetes does not cause or lead to hypertension; but rather, she found that hypertension is a "very common condition," and that hypertension is associated with several possible factors (none of which include herbicide exposure).  Literature cited showed that there was higher prevalence of hypertension where there existed a family history for hypertension and risk factors included advanced age, obesity, family history, race, high sodium diet, excessive alcohol consumption, and physical inactivity.  The examiner indicated that the Veteran "does have a strong family history of HTN [hypertension], and there that is more likely than not to be a major contributing factor."  She further indicated that "The Veteran also has gained a great deal of weight since his discharge from military service, and weight gain is strongly linked to BP [blood pressure] control."  She noted that there was no link between hypertension and herbicide exposure and, after review of Dr. K's favorable opinion, she suggested that the favorable nexus statement appeared to have been provided at the request of the Veteran with the language requested by the Veteran, and the physician was not likely familiar with matters concerning Agent Orange and the related diseases as a non-VA practitioner.

The addendum further expressed that hypertension was not aggravated (permanently worsened) by service-connected type II diabetes mellitus and explained the reasoning for this conclusion.  The examiner reasoned that there was no aggravation of hypertension by diabetes because neither the clinical record nor medical history showed that the Veteran required additional medication for control of hypertension (diagnosed around 1991) following the diagnosis for diabetes in 2007.  She acknowledged that there was a medication change around February 2010, but observed that this was due to onset of gout and that the Veteran's blood pressure was well-controlled at that time.  Likewise, she noted that recent treatment records show that hypertension was well-controlled.  Thus, she concluded that the Veteran has not experienced any aggravation (permanent worsening) of hypertension due to type II diabetes.

C.  Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for hypertension and disability of the spine (cervical and/or lumbar).  Hypertension is not shown in service or within the initial post separation year; and hypertension diagnosed many years after service is not etiologically related to service to include herbicide exposure nor is it aggravated by service-connected type II diabetes mellitus.  A chronic disability of the spine, cervical or lumbar, is not shown in service and arthritis is not shown within the initial post separation year; chronic disability of the cervical and lumbar spine shown many years after service separation is not etiologically linked to service, to include any incident of service.

In accordance with the provisions of 38 U.S.C.A. § 1154(b), because the record shows that Veteran engaged in combat with the enemy in active service during a period of war, the Board accept his statements of in-service injury to the spine arising from a helicopter incident as described by the Veteran even though there is no official record of such incurrence.  Furthermore, the Veteran's report of an in-service helicopter inversion after damage to a stabilizing bar has been consistently reported in both his treatment records and testimony.  To this extent, the Board finds that he is both competent and credible to report injury to his back from this event.  See Layno, supra.

      (1)  Hypertension

Service treatment records show no complaints or findings for hypertension, and the Veteran denied high blood pressure on the history part of his July 1967 service separation examination.  Hypertension is first documented more than 30 years after service separation and the more persuasive evidence of record shows that hypertension is less than likely etiologically related to service, including herbicide exposure, or caused or aggravated by service-connected type II diabetes.  Specifically, the April 2013 DBQ and the addenda dated in 2014 reflect no etiologically relationship between hypertension and service, to include herbicide exposure and service-connected diabetes mellitus; and these VA medical opinions show no aggravation (permanent worsening) of hypertension by service-connected diabetes mellitus.

The Board has considered the Veteran's statements and testimony.  These reflect his belief that hypertension was either caused by herbicide exposure as a Vietnam era veteran, or hypertension was caused or aggravated by service-connected type II diabetes.  However, hypertension is not susceptible to lay observation and the etiology is complex as suggested by the risk factors noted in the literature referenced by the VA medical opinion in this case.  As such, the Board finds that the Veteran is not competent to provide a medical opinion this matter.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, supra.

The Board has further considered the 2008 favorable private medical opinion obtained by the Veteran from his personal physician, which indicates that hypertension is "as likely as not" linked to herbicide exposure.  The physician provided no medical rationale, cited to no medical literature, and referenced no clinical findings in support of this conclusion.  The Board finds that the July 2008 favorable medical has less probative value than the VA medical opinion dated April 2013 and its addenda dated in 2014 because it was prepared without review of the Veteran's STRs, which includes normal clinical evaluation at service separation, and provides no basis for the conclusion other than what appears to be a request by the Veteran to give a favorable opinion with the language provided by the Veteran.  By contrast, the negative VA medical opinion was prepared with review of the entire claims file to include the STRs and includes a medical rationale.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Moreover, the probative value of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board observes that the Veteran has not provided any other favorable medical opinion linking his hypertension to service-connected diabetes.  Although he reported that a VA medical practitioner told him that diabetes aggravated his hypertension, he could not recall the name of that person and the VA treatment records do not document that report.

Weighing the evidence, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert at 53 (1990).

      (2)  Spine Disability

Service treatment records show complaints of low back pain in 1965, prior to the date of the helicopter accident in 1966 as reported by the Veteran.  There were no subsequent back complaints or findings for abnormal pathology.  STRs include no neck complaints or abnormal findings for the cervical spine.  Although the Veteran reported a history of recurrent back pain on his service separation examination, the examiner noted that there were no sequelae and clinical evaluation was normal.  

Abnormal pathology of the spine is first documented many decades after service separation.  By history, the Veteran had lumbar diskectomy in the mid-1980s.  The claims file includes medical records showing that, in 2003, herniated cervical disc with spinal stenosis was found.  In 2007, low back pain with radiculitis and lumbar stenosis was found.  The Veteran relates these disorders to the in-service helicopter accident.  However, the more persuasive evidence of record reflects that it is not etiologically related to service, or any event of service.  Specifically, the July 2009 VA examination report reflects that the neck disorder is not etiologically related to service based on the absence of neck complaints and abnormal findings in service along with the Veteran's work history as a truck driver loading and unloading.  The examiner stated that the disorder of most likely due to age-related wear-and-tear and his occupation.  Likewise, this report shows that low back disorder was less likely as not related to an in-service injury or event in light of the many years intervening service and the Veteran's report of back problems following injury at work in the 1980s.

The Board has considered the Veteran's statements and testimony.  The Veteran is competent to report his injury, treatment, and symptoms.  See Layno, supra.  He reported that he was seen for back problems soon after service, and before his lumbar diskectomy in the mid-1980s.  The Veteran argues that he initially injured his back in service and reinjured an already damaged back in the mid-1980s, which resulted in his lumbar diskectomy.  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds that, to the extent that the Veteran reports chronic spine disability since his in-service injury, he is not credible in view of the absence of any documented complaints or findings for abnormal back pathology following his initial report of back pain in 1965 and the normal clinical findings on service separation in July 1967 coupled with the decades intervening service and the first documented findings for abnormal spine pathology.

The record establishes that the Veteran has current disability of the spine, cervical and lumbar.  However, unlike symptoms, the Board finds that these diagnoses for the spine are not susceptible to lay observation and the etiology is complex.  As such, the Board finds that the Veteran is not competent to provide a medical opinion linking the currently shown disorder to service, to include the helicopter incident.  Jandreau, supra.  Therefore, the Veteran's lay statements and testimony in this regard have diminished probative value.  Id; See Davidson at 1316 (Fed. Cir. 2009)

The Board has also considered the 2008 favorable private medical opinion obtained by the Veteran from his personal physician, which indicates that "Lumbar condition 'as likely as not' linked to trauma (Vietnam 66)."  While the opinion is clear, the Board observes that the statement appears almost as an afterthought without any context to the statement, to include history or clinical findings.  Moreover, the physician provided no medical rationale, cited no medical literature, and referenced no clinical findings in support of this conclusion.  Therefore, the Board finds that the July 2008 favorable medical has diminished probative value.  See Guerrieri, supra at 470-71 (1993).

The Board assigns greater probative value to the normal clinical findings on service separation examination in July 1967 and the negative VA medical opinion dated in July 2009.  The Board finds that VA medical opinion is more probative than the Veteran's private physician's July 2008 opinion as it was prepared after evaluation of the Veteran, review of the claims file to include the STRs, and includes a medical rationale.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve. 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Accordingly, the claim is denied.


ORDER

Service connection for hypertension is denied.

Service connection for spine (cervical and lumbar) disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


